DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawings are objected to because it is unclear what structures illustrated are associated with each reference number based on the reference number lines being illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Examiner recommends amending the drawings with reference number lines having a different line weight than the illustrated structure, as well as adding arrows to the end of the reference number lines, thereby clarifying which reference number is associated with each element of the structure shown. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
set easy to assemble”.
Claim(s) 1 recite(s) the limitation "the conductive metal sheets are provided with elastic jaws penetrating out of side walls of the basic parts, control panels, and electronic devices and conductive contacts integrated on the control panels are disposed inside the electronic individual components”. The terms “control panels” and “electronic devices” lacks sufficient antecedent basis in the claims.  Moreover, it is unclear whether the recited “control panels” and “electronic devices” are further defining the basic parts or the individual electronic components based on the ambiguous phrasing and punctuation of the claim.  Furthermore, it is unclear whether this limitation means an elastic jaw is provided in every side wall of every basic part, in selected sides of every basic part, or just one side of every basic part based on the ambiguous language.   Likewise, claim 3 and 4 recite the term “control panels” without further definition. Therefore, claim 1, 3 and 4, and the dependent claims thereof based on their incorporation by reference, are indefinite. Examiner suggests amending the claim to read “electronic individual components each comprising at least one control panel and at least one electronic device in electrical contact” and “the conductive metal sheets are provided with at least one elastic jaws penetrating out of each side wall[[s]] of each of the basic parts for electrical connection with other basic parts,







Conclusion

	The prior art references cited in the attached Notice of References Cited includes prior art deemed relevant to the disclosed invention, but not relied upon the rejection above including:
US 2017/0291116 to MacDonald, which discloses similar electronic building blocks that connect to form an electrical circuit; and
US 20017/0036132 to Hangzhou, which discloses an electronic building block set; and 
US 2011/0143629 to Seymour, which discloses a three dimensional electro-mechanical system for making mechanical structure with electronic circuits.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715